Per Curiam.
This case was before this Court on a former occasion, and was fully considered. The State v. Holloway, 8 Blackf. 45.
The only difference between the case now and then consists in this: that Termers is now shown to have been guilty of a neglect of duty as agent which might have rendered him liable over to the state, and, hence, disqualified, under the old law, as a witness in the case; but the facts (the second point of difference) before proved by him are now proved by another witness; thus placing the case meritoriously on the same ground it stood upon before.
The decree is affirmed, with 5 per cent, damages and costs.